Citation Nr: 1614553	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation for Crohn's disease with gastroesophageal reflux disease (GERD) in excess of 10 percent from November 4, 2008, in excess of 60 percent from January 23, 2009, and in excess of 10 percent from June 16, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1999 to November 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the Veteran's appeal was subsequently transferred to the RO in Pittsburgh, Pennsylvania.  

In August 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2015).

This matter was previously remanded by the Board for further development in July 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Pursuant to the July 2013 Board remand, the Veteran was afforded a VA examination to assess the current severity of his service-connected Crohn's disease with GERD.  

The Veteran's representative contends in a March 2016 Post-Remand Brief that his Crohn's disease with GERD has worsened since the last VA examination in September 2013. 

In light of the assertions of worsening disabilities, the Veteran should be afforded VA examination to determine the current severity of his service-connected Crohn's disease with GERD.  38 C.F.R. § 3.159(c)(4) (2015); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Following completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected Crohn's disease with GERD since November 4, 2008.  All indicated tests and studies are to be performed.  The claims folder must be available for review by the examiner in conjunction with the examiner and this fact should be acknowledged in the report.

The examiner should provide an assessment of the current manifestations of the Veteran's Crohn's disease with GERD.  The severity, frequency and duration of all symptomatology associated with the disorder should be described.
The examiner should address whether the Veteran's Crohn's disease, at any time since November 4, 2008, was manifested by a pronounced disability (i.e. resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess); a severe disability (i.e. with numerous attacks a year and malnutrition, the health only fair during remissions); a moderately severe disability (i.e. with frequent exacerbations); or a moderate disability (i.e. with infrequent exacerbations).

Furthermore, the examiner should also discuss the Veteran's lay statements regarding symptomatology, particularly worsening, when discussing the offered conclusion.  

An explanation should be given for all opinions and conclusions expressed.  If the VA examiner must resort to speculation to render the requested opinion, he/she must state the reasons therefor, with specificity, such as that this question is outside the scope of knowledge of a medical professional conversant in VA practices.

3. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

